Exhibit 10.2

 

TAX MATTERS AGREEMENT

 

BY AND AMONG

 

YUM! BRANDS, INC.,

 

YUM CHINA HOLDINGS, INC.

 

AND

 

YUM RESTAURANTS CONSULTING (SHANGHAI) COMPANY LIMITED

 

DATED AS OF OCTOBER 31, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

ARTICLE II

TAX LIABILITIES AND TAX BENEFITS

8

 

 

 

Section 2.1

Responsibility for Taxes

8

Section 2.2

Allocation of Taxes

9

Section 2.3

Special Rules

10

 

 

 

ARTICLE III

PREPARATION AND FILING OF TAX RETURNS

12

 

 

 

Section 3.1

Tax Returns

12

Section 3.2

Special Rules Relating to the Preparation of Tax Returns

13

Section 3.3

Financial Accounting Reports

14

 

 

 

ARTICLE IV

TAX PAYMENTS

14

 

 

 

Section 4.1

Payment of Taxes to Tax Authorities

14

Section 4.2

Indemnification Payments

15

Section 4.3

Initial Determinations and Subsequent Adjustments

15

Section 4.4

Interest on Late Payments

16

Section 4.5

Payments by or to Other Group Members

16

Section 4.6

Procedural Matters

16

Section 4.7

Tax Consequences of Payments

16

Section 4.8

No Duplication

17

 

 

 

ARTICLE V

TAX CONTESTS

17

 

 

 

Section 5.1

Notices

17

Section 5.2

Control of Tax Contests

18

 

 

 

ARTICLE VI

ASSISTANCE AND COOPERATION

19

 

 

 

Section 6.1

Cooperation and Exchange of Information

19

Section 6.2

Reliance on Exchanged Information

20

Section 6.3

Private Letter Rulings and Supplemental Tax Opinions

20

Section 6.4

Withholding and Reporting

20

Section 6.5

Retention of Tax Records

21

 

 

 

ARTICLE VII

RESTRICTION ON CERTAIN ACTIONS OF THE GROUPS

21

 

 

 

Section 7.1

General Restrictions

21

Section 7.2

Restricted Actions Relating to Tax Materials

21

Section 7.3

Certain SpinCo Actions Following the Distribution

21

Section 7.4

Year of Distribution Restrictions

22

Section 7.5

Little Sheep

23

 

 

 

ARTICLE VIII

MISCELLANEOUS

23

 

 

 

Section 8.1

Entire Agreement

23

Section 8.2

Governing Law

23

Section 8.3

Termination

23

 

i

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

(continued)

 

 

 

Page

 

 

 

Section 8.4

Notices

23

Section 8.5

Counterparts

23

Section 8.6

Binding Effect; Assignability

24

Section 8.7

No Third Party Beneficiaries

24

Section 8.8

Severability

24

Section 8.9

Waivers of Default; Remedies Cumulative

24

Section 8.10

Amendments

24

Section 8.11

Authority

24

Section 8.12

Specific Performance

24

Section 8.13

Mutual Drafting

25

Section 8.14

Performance

25

Section 8.15

Limitations of Liability

25

Section 8.16

Predecessors or Successors

25

Section 8.17

Expenses

25

Section 8.18

Change in Law

25

Section 8.19

Disputes

25

Section 8.20

Employment Tax Overlap

26

Section 8.21

Incorporation

26

 

ii

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (this “Agreement”), dated as of October 31, 2016, is
by and among Yum! Brands, Inc., a North Carolina corporation (“YUM”), Yum China
Holdings, Inc., a Delaware corporation (“SpinCo”), and Yum Restaurants
Consulting (Shanghai) Company Limited, a company organized under the Laws of the
People’s Republic of China (“YCCL”).

 

RECITALS

 

WHEREAS, the board of directors of YUM (the “YUM Board”) has determined that it
is in the best interests of YUM and its shareholders to create a new publicly
traded company that shall operate the SpinCo Business;

 

WHEREAS, in furtherance of the foregoing, the YUM Board has determined that it
is appropriate and desirable to separate the SpinCo Business from the YUM
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis and in accordance with a distribution ratio to be determined
by the YUM Board, to holders of YUM Shares on the Record Date of all the
outstanding SpinCo Shares owned by YUM (the “Distribution”);

 

WHEREAS, YCCL is an indirect wholly-owned subsidiary of SpinCo and the principal
management company for the SpinCo Business;

 

WHEREAS, YUM, SpinCo and YCCL are entering into the Separation and Distribution
Agreement (the “Separation and Distribution Agreement”), dated as of the date
hereof, in order to carry out, effect and consummate the Separation and the
Distribution and set forth the principal arrangements between them regarding the
terms of the Separation and the Distribution;

 

WHEREAS, for U.S. federal income tax purposes, the Distribution is intended to
qualify as a transaction that is generally tax-free under Sections 355 and 361
of the Code to YUM, its shareholders (except with respect to cash received in
lieu of fractional shares) and SpinCo and, for purposes of China Capital Gains
Tax, the Distribution is intended to qualify as a non-taxable transaction; and

 

WHEREAS, the Parties desire to provide for and agree upon the allocation between
the Parties of Taxes and Tax Benefits arising prior to, as a result of, and
subsequent to the Separation and the Distribution, and to provide for and agree
upon other matters relating to Taxes.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

For the purpose of this Agreement, the following terms shall have the following
meanings, and capitalized terms used herein and not otherwise defined in this
Article I shall have the respective meanings assigned to them in the Separation
and Distribution Agreement.

 

“Affiliate” shall mean, when used with respect to a specified Person, a Person
that, directly or indirectly, through one (1) or more intermediaries, controls,
is controlled by or is under common control with such specified Person. For the
purpose of this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
Contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise. It is
expressly agreed that, prior to, at and after the Effective Time, for purposes
of this Agreement, (a) no member of the SpinCo Group shall be deemed to be an
Affiliate of any member of the YUM Group, and (b) no member of the YUM Group
shall be deemed to be an Affiliate of any member of the SpinCo Group.

 

“After-Tax Basis” shall mean, with respect to any liability indemnified in this
Agreement, the actual amount of any payment to be made with respect to such
liability, after increasing such payment by the cost of any Tax Detriment
actually incurred by the recipient in respect of such payment, and reducing such
payment by the value (as a reduction in Taxes payable for the Tax Year of such
payment or as an increase in, or creation of, the amount of any Tax refunds for
the Tax Year of such payment or any prior Tax Year) of any Tax Benefit actually
realized by the recipient in respect of the payment of the indemnified
liability, in each case such that the recipient is in the same after-tax
position as it would have been in had no such Tax Detriment or Tax Benefit
applied, which Tax Detriments and Tax Benefits shall be treated as actually
incurred or actually realized, as the case may be, based on a with-and-without
Tax calculation and assuming that all other Tax Items are taken into account
prior to taking into account any such Tax Detriment or Tax Benefit.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Ancillary Agreements” shall have the meaning set forth in the Separation and
Distribution Agreement, but excluding this Agreement.

 

“Business” shall mean the YUM Business or the SpinCo Business, as the context
requires.

 

“China Capital Gains Tax” shall mean any Tax arising from SAT Bulletin 7.

 

“China Tax Opinion” shall mean, with respect to a specified action, an opinion
(or opinions) from a Tax Advisor (or Tax Advisors), at a “should” level of
comfort, substantially to the effect that (subject to the assumptions,
qualifications and limitations set forth therein) such

 

2

--------------------------------------------------------------------------------


 

action should not result in the Distribution or an Internal Distribution being
subject to China Capital Gains Tax.

 

“China Taxable Property” shall mean property of an “establishment or place”
situated in the PRC, real estate situated in the PRC, equity interests in PRC
resident enterprises and any other property directly held by a non-resident
enterprise the transfer of which results in enterprise income tax liability for
the non-resident enterprise in accordance with the provisions of the Enterprise
Income Tax Law of the PRC.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Controlling Party” shall mean the Party that has primary responsibility,
control and discretion in handling, settling or conducting a Tax Contest
pursuant to Section 5.2.

 

“Covered Separation Taxes” shall mean any Tax resulting from (i) any fact that
constitutes a breach by any member of the SpinCo Group of any of the
representations provided by any member of the SpinCo Group in the Tax Materials,
(ii) any breach by any member of the SpinCo Group of any covenant of the SpinCo
Parties under this Agreement (including Article VII) or (iii) any
Section 355(e) Event.

 

“Distribution” shall have the meaning set forth in the Recitals.

 

“Due Date” shall have the meaning set forth in Section 4.4.

 

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, provincial, local, domestic, foreign,
supranational or multinational, exercising executive, legislative, judicial,
regulatory, administrative or other similar functions of, or pertaining to, a
government and any executive official thereof.

 

“Group” shall mean either the SpinCo Group or the YUM Group, as the context
requires.

 

“Intermediate Entities” shall mean those entities listed in Schedule D.

 

“Internal Distributions” shall mean the transactions described in Schedule B.

 

“IRS” shall mean the U.S. Internal Revenue Service.

 

“Joint Return” shall mean any Tax Return that includes Tax Items attributable to
both the YUM Business and the SpinCo Business; provided, that (x) Tax Items
described in Section 2.2(d)(ii) shall be ignored for purposes of this
determination and (y) any (i) U.S. income Tax Return that includes a member of
the YUM Group and (ii) Specified Company Return shall not be a Joint Return. 
For the avoidance of doubt, no Tax Return of a YUM Intermediate Entity shall be
a Joint Return solely as a result of YUM’s responsibility for YUM Intermediate
Entity Taxes pursuant to Section 2.1(a)(v).

 

3

--------------------------------------------------------------------------------


 

“Joint Taxes” shall mean any Taxes shown on a Joint Return or otherwise
attributable to both the YUM Business and the SpinCo Business; provided, that
(x) all U.S. income Taxes and U.S. income Tax Items (including U.S. credits for
foreign Taxes paid) attributable to the Pre-Spin Period (based on an interim
closing of the books as of and including the day of the Distribution Date) shall
be deemed solely attributable to the YUM Business, except to the extent
allocable to SpinCo pursuant to Section 3.1(c), and (y) any Taxes shown on a
Specified Company Return shall be deemed solely attributable to the SpinCo
Business.

 

“Law” shall mean any national, supranational, federal, state, provincial, local
or similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

 

“Non-Controlling Party” shall mean the Party that does not have primary
responsibility, control and discretion in handling, settling or conducting a Tax
Contest pursuant to Section 5.2.

 

“Non-Preparer” shall mean the Party not responsible for the preparation and
filing of a Joint Return or a Separate Return, as applicable, pursuant to
Section 3.1.

 

“Parties” shall mean YUM and the SpinCo Parties.

 

“Party” shall mean YUM, on the one hand, or the SpinCo Parties, on the other
hand, as the context requires.

 

“Person” shall mean an individual, a general or limited partnership, a company,
a corporation, a trust, a joint venture, an unincorporated organization, a
limited liability entity, any other entity and any Governmental Authority.

 

“Post-Spin Period” shall mean any Tax Year (or portion thereof) beginning after
the Distribution Date.

 

“PRC” shall mean the People’s Republic of China, excluding Hong Kong, Macau and
Taiwan.

 

“Pre-Spin Period” shall mean any Tax Year (or portion thereof) ending on or
before the Distribution Date.

 

“Preparer” shall mean the Party responsible for the preparation and filing of a
Joint Return or a Separate Return, as applicable, pursuant to Section 3.1.

 

“Prime Rate” shall mean the rate that Bloomberg displays as “Prime Rate by
Country United States” at http://www.bloomberg.com/quote/PRIME:IND or on a
Bloomberg terminal at PRIMBB Index or, in the absence of Bloomberg displaying
such rate, such other rate as YUM may reasonably determine as the equivalent
rate.

 

4

--------------------------------------------------------------------------------


 

“Regarded Internal Distributions” shall mean the transactions described in
Schedule C.

 

“Related Separation Transactions” shall mean the transactions described in
Schedule 2.1(a) of the Separation and Distribution Agreement.

 

“Requesting Party” shall have the meaning set forth in Section 6.3.

 

“SAT Bulletin 7” shall mean the Tax notice issued by the PRC State
Administration of Taxation titled the State Administration of Taxation’s
Bulletin on Several Issues of Enterprise Income Tax on Income Arising from
Indirect Transfers of Property by Non-resident Enterprises
(关于非居民企业间接转让财产企业所得税若干问题的公告) (State Administration of Taxation Bulletin [2015]
No. 7 (国家税务总局公告2015年第7号)), as may be amended or supplemented from time to time
and including any similar or replacement Law or regulation on the Tax treatment
of offshore indirect transfers of any China Taxable Property including any
applicable Laws in the PRC against the avoidance of PRC Tax.

 

“Section 355(e) Event” shall mean, with respect to SpinCo or a member of the
SpinCo Group, any event involving the stock of SpinCo or an Affiliate of SpinCo
or assets of any member of the SpinCo Group that causes the Distribution or a
Regarded Internal Distribution to be a taxable event to any member of the YUM
Group as the result of the application of Section 355(e) of the Code.

 

“Separate Return” shall mean any Tax Return that is not a Joint Return. For
purposes of this Agreement, (i) a Separate Return of a member of the YUM Group
includes any U.S. income Tax Return that includes a member of the YUM Group and
(ii) a Separate Return of a member of the SpinCo Group includes any Specified
Company Return.

 

“Separation” shall have the meaning set forth in the Recitals.

 

“Separation and Distribution Agreement” shall have the meaning set forth in the
Recitals.

 

“Specified Company Return” shall mean any Tax Return filed or required to be
filed by a Person listed on Schedule A.

 

“Specified Tax Returns” shall mean (x) any Tax Return relating to any Pre-Spin
Period (including, for the avoidance of doubt, any Tax Return with respect to
YUM Intermediate Entity Taxes), (y) any Tax Return relating to any payment made
pursuant to the Master License Agreement and (z) any Tax Return relating solely
to the YUM Business.

 

“SpinCo” shall have the meaning set forth in the Preamble.

 

“SpinCo Group” shall mean (a) with respect to any Pre-Spin Period, SpinCo, YCCL
and each Person that will be a Subsidiary of SpinCo as of immediately after the
Effective Time, including the Transferred Entities, even if, prior to the
Effective Time, such Person is not a Subsidiary of SpinCo; and (b) with respect
to any Post-Spin Period, SpinCo, YCCL and each Person that is a Subsidiary of
SpinCo.

 

5

--------------------------------------------------------------------------------


 

“SpinCo Market Capitalization” shall mean the product of (i) the volume-weighted
average trading price per share of shares of SpinCo common stock for the thirty
(30) consecutive trading days beginning on and following the first (1st) trading
day following the Distribution Date, as quoted by Bloomberg Financial Services
through its “Volume at Price” function, rounded to the nearest whole cent,
multiplied by (ii) the arithmetic average of the number of shares of SpinCo
common stock outstanding, on a fully-diluted basis, on each of such thirty (30)
trading days, rounded to two (2) decimal points.

 

“SpinCo Parties” shall mean SpinCo and YCCL.

 

“SpinCo Party Liability Percentage” shall mean the result, expressed as a
percentage and rounded to two (2) decimal places, of (i) one hundred percent
(100%) minus (ii) the YUM Liability Percentage.

 

“SpinCo Party Taxes” shall have the meaning set forth in Section 2.2(b).

 

“Subsidiary” shall mean, with respect to any Person, any corporation, company,
limited liability company, joint venture, partnership or other entity of which
such Person (a) beneficially owns, either directly or indirectly, more than
fifty percent (50%) of (x) the total combined voting power of all classes of
voting securities, (y) the total combined equity interests or (z) the capital or
profit interests, in the case of a partnership, or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.  For purposes of
this Agreement, with respect to SpinCo, “Subsidiary” shall also include Hangzhou
KFC Co., Ltd., Suzhou KFC Co., Ltd. and Wuxi KFC Co., Ltd.

 

“Supplemental Tax Opinion” shall mean, with respect to a specified action, an
opinion (or opinions) (other than the Tax Opinions) from a Tax Advisor (or Tax
Advisors), at a “will” level of comfort, substantially to the effect that
(subject to the assumptions, qualifications and limitations set forth therein)
(i) such action will not preclude the Distribution from qualifying for U.S.
federal income Tax purposes as a tax-free transaction under Sections 355 and 361
of the Code to YUM, its shareholders (except with respect to cash received in
lieu of fractional shares) and SpinCo and (ii) such action will not increase the
amount of any Tax imposed on the Distribution or any of the Related Separation
Transactions.

 

“Tax” or “Taxes” shall mean any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, escheat, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment or other charge in the nature of or in lieu of
any tax) imposed by any Governmental Authority and any interest, penalties,
additions to tax or additional amounts in respect of the foregoing.

 

“Tax Advisor” shall mean (i) with respect to the Tax Opinions, Mayer Brown LLP
and PricewaterhouseCoopers LLP or (ii) with respect to a Supplemental Tax
Opinion or a China Tax Opinion, a law firm or accounting firm, nationally
recognized in the applicable jurisdiction, mutually agreed by the Parties.

 

6

--------------------------------------------------------------------------------


 

“Tax Authority” shall mean, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the Governmental Authority (if any) charged with the
assessment, determination or collection of such Tax for such Governmental
Authority.

 

“Tax Benefit” shall mean any credit, deduction or other attribute (e.g., net
operating loss or net capital loss) that may have the effect of decreasing any
Tax.

 

“Tax Contest” shall mean an audit, review, examination or any other
administrative or judicial proceeding with the purpose or effect of
redetermining or recovering Taxes of any member of either Group (including any
administrative or judicial review of any claim for refund).

 

“Tax Detriment” shall mean any income, gain or other attribute that may have the
effect of increasing any Tax.

 

“Tax Item” shall mean any Tax Benefit or Tax Detriment.

 

“Tax Law” shall mean the Law of any Governmental Authority, and any controlling
judicial or administrative interpretations of such Law, relating to any Tax.

 

“Tax Materials” shall mean (i) the representation letters delivered to any Tax
Advisor in connection with the delivery of any Tax Opinion or Supplemental Tax
Opinion and (ii) any other materials delivered or deliverable by YUM, either of
the SpinCo Parties or any other Person in connection with any Tax Opinion or
Supplemental Tax Opinion.

 

“Tax Opinion” shall mean any opinion to be delivered by any Tax Advisor to YUM
in connection with the Distribution or the Related Separation Transactions,
including (i) opinions from Mayer Brown LLP and PricewaterhouseCoopers LLP
substantially to the effect that (subject to the assumptions, qualifications and
limitations set forth therein) the Distribution will qualify for U.S. federal
income tax purposes generally as a tax-free transaction under Sections 355 and
361 of the Code to YUM, its shareholders (except with respect to cash received
in lieu of fractional shares) and SpinCo or (ii) one or more opinions of one or
more of YUM’s tax advisors regarding certain other tax matters relating to the
Distribution and the Related Separation Transactions.

 

“Tax Return” shall mean any report of Taxes due (including estimated Taxes), any
claims for refund of Taxes paid, any information return with respect to Taxes,
or any other similar report, statement, declaration or document required to be
filed (by paper, electronically or otherwise) under any applicable Tax Law,
including any attachments, exhibits or other materials submitted with any of the
foregoing, and including any amendments or supplements to any of the foregoing.

 

“Tax Year” shall mean, with respect to any Tax, the year, or other period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

 

“Treasury Regulations” shall mean the regulations promulgated from time to time
under the Code as in effect for the relevant Tax Year.

 

7

--------------------------------------------------------------------------------


 

“YCCL” shall have the meaning set forth in the Preamble.

 

“YCCL Monthly Withholding Reports” shall mean any reports required to be filed
by YCCL on a monthly basis with the applicable PRC Tax Authority with respect to
withholding of PRC income Taxes on payments made pursuant to the Master License
Agreement.

 

“YUM” shall have the meaning set forth in the Preamble.

 

“YUM Board” shall have the meaning set forth in the Recitals.

 

“YUM Group” shall mean YUM and each Person that is a Subsidiary of YUM (other
than SpinCo and any other member of the SpinCo Group).

 

“YUM Intermediate Entity Taxes” shall mean all Taxes of the Intermediate
Entities allocable to any Pre-Spin Period, but excluding any Taxes resulting
from the Distribution or any of the Related Separation Transactions.

 

“YUM Liability Percentage” shall mean the quotient, expressed as a percentage
and rounded to two (2) decimal points, of (i) the YUM Market Capitalization,
divided by (ii) the sum of the YUM Market Capitalization plus the SpinCo Market
Capitalization.

 

“YUM Market Capitalization” shall mean the product of (i) the volume-weighted
average trading price per share of shares of YUM common stock for the thirty
(30) consecutive trading days beginning on and following the first (1st) trading
day following the Distribution Date, as quoted by Bloomberg Financial Services
through its “Volume at Price” function, rounded to the nearest whole cent,
multiplied by (ii) the arithmetic average of the number of shares of YUM common
stock outstanding, on a fully-diluted basis, on each of such thirty (30) trading
days, rounded to two (2) decimal points.

 

“YUM Taxes” shall have the meaning set forth in Section 2.2(a).

 

ARTICLE II

 

TAX LIABILITIES AND TAX BENEFITS

 

Section 2.1                                    Responsibility for Taxes.

 

(a)                                 For any Tax Year (or portion thereof), YUM
shall be liable for and indemnify the SpinCo Group on an After-Tax Basis,
against the following Taxes (and any reasonable attorneys’ fees and other costs
incurred in connection therewith), in each case excluding any Covered Separation
Taxes:

 

(i)                                     Taxes imposed on a member of the YUM
Group or the SpinCo Group resulting from the Distribution or any of the Related
Separation Transactions, except for any China Capital Gain Tax (which is covered
in Section 2.1(a)(iv));

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Taxes shown on a Separate Return of a
member of the YUM Group or relating solely to the YUM Business (in each case,
other than Taxes resulting from the Distribution or any of the Related
Separation Transactions);

 

(iii)                               Taxes that are Joint Taxes allocable to YUM
as determined under Section 2.2 (other than Taxes resulting from the
Distribution or any of the Related Separation Transactions);

 

(iv)                              the YUM Liability Percentage of any Taxes
resulting from the imposition of China Capital Gains Tax with respect to the
Distribution or the Internal Distributions; and

 

(v)                                 YUM Intermediate Entity Taxes.

 

(b)                                 For any Tax Year (or portion thereof), the
SpinCo Parties shall jointly and severally be liable for and indemnify the YUM
Group, on an After-Tax Basis, against the following Taxes (and any reasonable
attorneys’ fees and other costs incurred in connection therewith):

 

(i)                                     Taxes shown on a Separate Return of a
member of the SpinCo Group or relating solely to the SpinCo Business (in each
case, other than YUM Intermediate Entity Taxes and Taxes resulting from the
Distribution or any of the Related Separation Transactions);

 

(ii)                                  Taxes that are Joint Taxes allocable to
the SpinCo Parties as determined under Section 2.2 (other than YUM Intermediate
Entity Taxes and Taxes resulting from the Distribution or any of the Related
Separation Transactions);

 

(iii)                               the SpinCo Party Liability Percentage of any
Taxes resulting from the imposition of China Capital Gains Tax with respect to
the Distribution or the Internal Distributions; and

 

(iv)                              Taxes that are Covered Separation Taxes.

 

Section 2.2                                    Allocation of Taxes.

 

(a)                                 YUM.                            The portion
of any Joint Taxes allocable to YUM (“YUM Taxes”) shall be determined by taking
into account the following Tax Items on a pro forma stand-alone basis (as
determined pursuant to Section 2.3):

 

(i)                                     Tax Detriments (other than Tax
Detriments resulting from the Distribution or any of the Related Separation
Transactions) arising from the operation or ownership of the YUM Business,

 

(ii)                                  Tax Benefits (other than Tax Benefits
resulting from the Distribution or any of the Related Separation Transactions)
arising from the operation or ownership of the YUM Business, and

 

9

--------------------------------------------------------------------------------


 

(iii)                               Tax Benefits (other than Tax Benefits
resulting from the Distribution or any of the Related Separation Transactions)
arising from the operation or ownership of the SpinCo Business, but only to the
extent such Tax Benefits are not taken into account in calculating SpinCo Party
Taxes under Section 2.2(b)(ii).

 

(b)                                 SpinCo Parties.  The portion of any Joint
Taxes allocable to the SpinCo Parties (“SpinCo Party Taxes”) shall be determined
by taking into account the following Tax Items on a pro forma stand-alone basis
(as determined pursuant to Section 2.3).

 

(i)                                     Tax Detriments (other than Tax
Detriments resulting from the Distribution or any of the Related Separation
Transactions) arising from the operation or ownership of the SpinCo Business,

 

(ii)                                  Tax Benefits (other than Tax Benefits
resulting from the Distribution or any of the Related Separation Transactions)
arising from the operation or ownership of the SpinCo Business, and

 

(iii)                               Tax Benefits (other than Tax Benefits
resulting from the Distribution or any of the Related Separation Transactions)
arising from the operation or ownership of the YUM Business, but only to the
extent such Tax Benefits are not taken into account in calculating YUM Taxes
under Section 2.2(a)(ii).

 

(c)                                  YUM shall pay SpinCo for any Tax Benefit
that is taken into account in calculating the amount of Joint Taxes allocable to
YUM pursuant to Section 2.2(a)(iii); provided, however, that payment for any
such Tax Benefit arising in a Pre-Spin Period and utilized in a Tax Year
beginning before the Distribution Date shall be required only if the creation or
use of such Tax Benefit results from a Tax Contest resolved after the
Distribution Date. The SpinCo Parties shall pay YUM for any Tax Benefit that is
taken into account in calculating Joint Taxes allocable to the SpinCo Parties
pursuant to Section 2.2(b)(iii); provided, that payment for any such Tax Benefit
arising in a Pre-Spin Period and utilized in a Tax Year beginning before the
Distribution Date shall be required only if the creation or use of such Tax
Benefit results from a Tax Contest resolved after the Distribution Date.

 

(d)                                 Rules for Determining from which Business a
Tax Item Arises:

 

(i)                                     Except to the extent otherwise provided
in this Section 2.2, Tax Items shall be deemed to arise from the operation or
ownership of the Business to which such items are most closely related.

 

(ii)                                  Income and similar Taxes collected by
withholding shall be deemed to arise solely from the Business of the recipient
of the applicable payment.

 

(e)                                  YUM shall be entitled to any refund
relating to Taxes for which YUM is responsible pursuant to Section 2.1(a). The
SpinCo Parties shall be entitled to any refund relating to Taxes for which the
SpinCo Parties are responsible pursuant to Section 2.1(b).

 

Section 2.3                                    Special Rules.

 

10

--------------------------------------------------------------------------------


 

(a)                                           Preparation of Pro Forma
Calculations.                    YUM shall be responsible for preparing, in its
reasonable discretion, all pro forma stand-alone basis computations and
allocations provided for in this Article II (including, for the avoidance of
doubt, the allocations provided for in Section 2.2(b) and the determinations
pursuant to Section 2.2(d)). YUM shall make available to SpinCo, and provide
SpinCo with a reasonable opportunity to review, all such pro forma stand-alone
basis computations and allocations and shall consider in good faith any comments
relating to such computations and allocations that are provided in writing by
SpinCo, which comments shall be provided by SpinCo no later than thirty (30)
days after such computations and allocations are made available to SpinCo. YUM
shall have no obligation to consider any comments that are provided more than
thirty (30) days after such computations and allocations are made available to
SpinCo.

 

(b)                                 Pro Forma Stand-Alone Basis.  For purposes
of computing YUM Taxes and SpinCo Party Taxes on a pro forma stand-alone basis
for purposes of Section 2.2, Tax Items shall be taken into account:

 

(i)                                     only to the extent required or allowable
under applicable Tax Law, determined as if the applicable Tax Return were filed
on a pro forma stand-alone basis,

 

(ii)                                  by using all applicable elections,
accounting methods, and conventions used on the Tax Return on which such Tax
Items are actually reported,

 

(iii)                               by applying the average Tax rate on such Tax
Return; provided, if such Tax Item is within a category of Tax Items that is
subject to a different rate of Tax than other categories of Tax Items on such
Tax Return, the average Tax rate applicable to such category of Tax Items
reported on the Tax Return shall apply with respect to such Tax Item, and

 

(iv)                              by treating Tax Benefits as used in the order
specified under applicable Tax Law or, to the extent that such Tax Law does not
specify the order of use, used pro rata.

 

(c)                                  Allocation in Straddle Periods.  For
purposes of Section 2.2(c) and in determining the amount of any YUM Intermediate
Entity Taxes with respect to a Tax Year that begins on or before and ends after
the Distribution Date, Tax Items arising during any Tax Year that begins on or
before and ends after the Distribution Date shall be treated as arising during
the Pre-Spin Period or the Post-Spin Period based on an interim closing of the
books as of and including the day of the Distribution Date. Notwithstanding the
foregoing, Tax Items attributable to any such Tax Year that are calculated on an
annualized basis (including depreciation, amortization and depletion deductions)
shall be apportioned between the Pre-Spin Period and the Post-Spin Period on a
daily pro rata basis. For the avoidance of doubt, any amount included in the
income of SpinCo pursuant to Section 951(a) of the Code for any period ending
after the Distribution Date shall be attributable to the Post-Spin Period.

 

(d)                                 Differences between Taxes Shown on Joint
Return and Taxes Computed on a Pro Forma Stand-Alone Basis. If, without regard
to this Section 2.3(d), the sum

 

11

--------------------------------------------------------------------------------


 

of YUM Taxes and SpinCo Party Taxes relating to a Joint Return is different from
the amount of Tax shown on such Joint Return, then the Tax shown on such Joint
Return shall be allocated between the Parties in the same proportion as the
amount of YUM Taxes or SpinCo Party Taxes, as appropriate, bears to the sum of
YUM Taxes and SpinCo Party Taxes calculated with respect to such Joint Return.

 

ARTICLE III

 

PREPARATION AND FILING OF TAX RETURNS

 

Section 3.1                                    Tax Returns.

 

(a)                                 Separate Returns. YUM shall be responsible
for preparing and timely filing (or causing to be prepared and filed) each
Separate Return that is a Separate Return of a member of the YUM Group. The
SpinCo Parties shall be responsible for preparing and timely filing (or causing
to be prepared and filed) each Separate Return that is a Separate Return of a
member of the SpinCo Group.

 

(b)                                 Joint Returns.

 

(i)                                     YUM shall be responsible for preparing
and timely filing (or causing to be prepared and filed) all Joint Returns
required to be filed under applicable Tax Law by a member of the YUM Group. The
SpinCo Parties shall be responsible for preparing and timely filing (or causing
to be prepared and filed) all Joint Returns required to be filed under
applicable Tax Law by a member of the SpinCo Group. The Parties shall prepare
(or cause to be prepared) Joint Returns with the same general degree of care
used in preparing Separate Returns.

 

(ii)                                  The Preparer shall make any Joint Return,
or relevant portion thereof, available to the Non-Preparer a reasonable time
period before the Joint Return is due, taking into account any extensions that
the Preparer files, and shall consider in good faith any comments on such Tax
Return that are provided in writing by the Non-Preparer, which comments shall be
provided within a reasonable time period after such Tax Return is made available
to the Non-Preparer. Furthermore, with respect to any Joint Return, the Preparer
shall not take (and shall cause the members of the Preparer’s Group not to take)
any position that it knows, or reasonably should know, is inconsistent with the
past practice of the YUM Group or the SpinCo Group, except as otherwise required
by applicable Law.

 

(iii)                               If a Tax Benefit associated with a Joint
Return for which the SpinCo Parties are the Preparer arises in any taxable
period beginning after the Distribution Date, to the fullest extent permitted
under applicable Tax Law, the relevant member of the SpinCo Group shall waive
the carryback of such Tax Benefit to any taxable period beginning on or before
the Distribution Date.

 

(c)                                  Pre-Distribution Earnings and
Profits.   Notwithstanding anything to the contrary herein, YUM shall, in its
sole discretion, determine the amount of, and allocate between YUM and SpinCo
(and the members of their respective Groups) in connection with the

 

12

--------------------------------------------------------------------------------


 

Distribution and the Related Separation Transactions, earnings and profits,
foreign Taxes paid or accrued and other Tax Items, and such determinations and
allocations shall control for all Tax Years, provided, that YUM shall provide
SpinCo a reasonable opportunity to review such determinations and allocations,
and YUM shall consider in good faith any reasonable written comments with
respect to such allocations and determinations submitted by SpinCo. In the event
of any redetermination or other adjustment affecting the amounts so determined
or allocated, YUM shall, in its sole discretion, update the determinations and
allocations made pursuant to this Section 3.1(c), subject to the requirements
set forth in the first sentence of this Section 3.1(c).

 

(d)                                 Tax Benefits.  The Parties shall cooperate
in good faith to ensure that the benefit of any Tax Benefits associated with any
Taxes described in Section 2.2(d)(ii) is received by the Party conducting the
Business in which such Tax is deemed to arise.

 

Section 3.2                                    Special Rules Relating to the
Preparation of Tax Returns.

 

(a)                                 SpinCo Tax Returns.  With respect to any Tax
Return for which the SpinCo Parties are the Preparer, during the seven (7) year
period following the Distribution Date, the SpinCo Parties shall not take (and
shall cause the members of the SpinCo Group not to take), except as otherwise
required by applicable Law, any position that (i) could adversely affect any
member of the YUM Group, or (ii) is inconsistent with the past practice of the
YUM Group or the SpinCo Group. Furthermore, with respect to any Specified Tax
Return for which the SpinCo Parties are the Preparer, the SpinCo Parties shall
make such Specified Tax Return, or relevant portion thereof, available to YUM a
reasonable time period before such Specified Tax Return is due, taking into
account any extensions that the SpinCo Parties (or any SpinCo Group member)
file, and shall incorporate all reasonable comments as are provided in writing
by YUM. The SpinCo Parties shall not file any such Specified Tax Return without
YUM’s prior written consent, not to be unreasonably withheld, conditioned or
delayed (it being understood that YUM shall provide such consent if YUM
determines in its reasonable discretion that the applicable Tax Return, or
position taken thereon, does not have any direct or indirect relevance to YUM).
Notwithstanding the foregoing, the SpinCo Parties shall not be required to make
available to YUM any YCCL Monthly Withholding Reports prior to filing and shall
be permitted to file such YCCL Monthly Withholding Reports without YUM’s prior
written consent. The SpinCo Parties shall deliver to YUM copies of any such YCCL
Monthly Withholding Reports within fifteen (15) days after filing with the
applicable Tax Authority.

 

(b)                                 YUM Tax Returns.  YUM shall not take (and
shall cause the members of the YUM Group not to take) any position with respect
to the treatment of payments under the Master License Agreement that would
adversely affect any member of the SpinCo Group, except as otherwise required by
applicable Law.

 

(c)                                  Reimbursement for Costs Incurred by
Preparer. The Non-Preparer of a given Tax Return may request that the Preparer
amend such Tax Return for the benefit of the Non-Preparer. If the Preparer
agrees, in its sole discretion, to amend such Tax Return, the Preparer shall be
entitled to reimbursement from the Non-Preparer for any reasonable third-party
costs that are attributable to the Non-Preparer’s request, to the extent those
costs exceed $50,000. Notwithstanding the foregoing, if the Non-Preparer’s
request to amend is a result of Preparer’s failure to prepare such Tax Return in
compliance with Sections 3.2(a) and 3.2(b), the Preparer

 

13

--------------------------------------------------------------------------------


 

shall use commercially reasonable efforts to amend such Tax Return and the
Preparer shall not be entitled to reimbursement from the Non-Preparer for any
costs that are attributable to the Non-Preparer’s request.

 

(d)                                 Allocation of Tax Items Between Joint Return
and Related Separate Return. If Tax Items are allocated between a Joint Return
and any related Separate Return, then the Preparer of such Separate Return shall
(and shall cause the members of its Group to) file the related Separate Return
in a manner that is consistent with the reporting of such Tax Items on the Joint
Return.

 

(e)                                  SAT Bulletin 7. YUM and the SpinCo Parties
shall each file, or cause the applicable members of the YUM Group or the SpinCo
Group, respectively, to file, any Tax Returns (for the avoidance of doubt,
including any Tax reporting filings) that are mandatorily required by SAT
Bulletin 7 to be filed by such Person with respect to the Distribution and the
Internal Distributions. YUM and the SpinCo Parties shall consult with their
respective tax advisors and cooperate as reasonably necessary to ensure
compliance with any applicable reporting requirements pursuant to SAT Bulletin
7, provided, however, that the SpinCo Parties shall not (and shall cause each
member of the SpinCo Group not to) file any Tax Return (including any Tax
reporting filing) or otherwise communicate with any Tax Authority with respect
to the application of SAT Bulletin 7 to the Distribution or the Internal
Distributions without YUM’s prior written consent, or as otherwise mandatorily
required by applicable Law.

 

(f)                                   Information Returns. Any information
return (such as IRS Form 5471) with respect to a member of the SpinCo Group that
is required to be included in the U.S. federal income Tax Returns of both SpinCo
and YUM for the Tax Year in which the Distribution occurs shall be prepared by
YUM.  YUM shall make any such information return available to SpinCo a
reasonable time period before such information return is due, taking into
account any available extensions, and shall consider in good faith any comments
that are timely provided in writing by SpinCo.

 

Section 3.3                                    Financial Accounting Reports.
With respect to Tax Items that are reflected on YUM’s financial accounting
books, during the seven (7) year period following the Distribution Date, SpinCo
shall not prepare its financial accounting books in a manner that is
inconsistent with YUM’s reporting of such Tax Items.

 

ARTICLE IV

 

TAX PAYMENTS

 

Section 4.1                                    Payment of Taxes to Tax
Authorities. YUM shall be responsible for remitting (or causing to be remitted)
to the proper Tax Authority all Taxes shown (including Taxes for which the
SpinCo Parties are wholly or partially liable pursuant to Section 2.1 or
Section 2.2) on any Tax Return for which YUM is the Preparer, and the SpinCo
Parties shall be responsible for remitting (or causing to be remitted) to the
proper Tax Authority all Taxes shown (including Taxes for which YUM is wholly or
partially liable pursuant to Section 2.1 or Section 2.2) on any Tax Return for
which the SpinCo Parties are the Preparer.

 

14

--------------------------------------------------------------------------------


 

Section 4.2                                    Indemnification Payments.

 

(a)                                 Tax Payments Made by the SpinCo Group. If
any member of the SpinCo Group remits a payment to a Tax Authority for Taxes for
which YUM is wholly or partially liable under this Agreement, YUM shall remit to
SpinCo the amount for which it is liable within thirty (30) days after receiving
written notification requesting such amount.

 

(b)                                 Tax Payments Made by the YUM Group. If any
member of the YUM Group remits a payment to a Tax Authority for Taxes for which
the SpinCo Parties are wholly or partially liable under this Agreement, the
SpinCo Parties shall remit to YUM the amount for which they are liable within
thirty (30) days after receiving written notification requesting such amount.

 

(c)                                  Payments for Tax Benefits.

 

(i)                                     If a member of the YUM Group uses a Tax
Benefit for which SpinCo is entitled to reimbursement pursuant to
Section 2.2(c), YUM shall pay to SpinCo, within thirty (30) days following the
use of such Tax Benefit, an amount equal to the deemed value of such Tax
Benefit, as determined in Section 4.2(c)(iv).

 

(ii)                                  If a member of the SpinCo Group uses a Tax
Benefit for which YUM is entitled to reimbursement pursuant to Section 2.2(c),
the SpinCo Parties shall pay to YUM, within thirty (30) days following the use
of such Tax Benefit, an amount equal to the deemed value of such Tax Benefit, as
determined in Section 4.2(c)(iv).

 

(iii)                               For purposes of this Agreement, a Tax
Benefit will be considered used (A) in the case of a Tax Benefit that generates
a Tax refund, at the time such Tax refund is received and (B) in all other
cases, at the time the Tax Return is filed with respect to such Tax Benefit or,
if no Tax Return is filed, at the time the Tax would have been due in the
absence of such Tax Benefit.

 

(iv)                              The deemed value of any such Tax Benefit will
be (A) in the case of a Tax credit, the amount of such credit or (B) in the case
of a Tax deduction, an amount equal to the product of (1) the amount of such
deduction and (2) the highest statutory rate applicable under Section 11 of the
Code or other applicable rate under state, local or foreign Law, as appropriate.

 

Section 4.3                                    Initial Determinations and
Subsequent Adjustments. The initial determination of the amount of any payment
that one Party is required to make to another under this Agreement shall be made
on the basis of the Tax Return as filed, or, if the Tax to which the payment
relates is not reported in a Tax Return, on the basis of the amount of Tax
initially paid to the Tax Authority. The amounts paid under this Agreement will
be redetermined, and additional payments relating to such redetermination will
be made, as appropriate, if as a result of an audit by a Tax Authority, an
amended Tax Return, an actual or deemed payment under Section 4.2 in excess of
the amounts owed thereunder, or for any other reason (i) additional Taxes to
which such redetermination relates are subsequently paid, (ii) a refund of such
Taxes is received, (iii) the Group to which a Tax Item is allocated changes or
(iv) the amount or character

 

15

--------------------------------------------------------------------------------


 

of any Tax Item is adjusted or redetermined. Each payment required by the
immediately preceding sentence (A) as a result of a payment of additional Taxes
will be due thirty (30) days after the date on which the additional Taxes were
paid, (B) as a result of the receipt of a refund will be due thirty (30) days
after the refund was received, (C) as a result of a change in the allocation of
a Tax Item will be due thirty (30) days after the date on which the final action
resulting in such change is taken by a Tax Authority or either Party or any
member of its Group or (D) as a result of an adjustment or redetermination of
the amount or character of a Tax Item will be due thirty (30) days after the
date on which the final action resulting in such adjustment or redetermination
is taken by a Tax Authority or either Party or any member of its Group. If a
payment is made as a result of an audit by a Tax Authority which does not
conclude the matter, further adjusting payments will be made, as appropriate, to
reflect the outcome of subsequent administrative or judicial proceedings.

 

Section 4.4                                    Interest on Late Payments.
Payments pursuant to this Agreement that are not made by the date prescribed in
this Agreement or, if no such date is prescribed, within thirty (30) days after
written demand for payment is made (the “Due Date”) shall accrue interest for
the period from and including the date immediately following the Due Date
through and including the date of payment at a rate per annum equal to the Prime
Rate plus three percent (3%). Such rate shall be redetermined at the beginning
of each calendar quarter following such Due Date. Such interest will be payable
at the same time as the payment to which it relates and shall be calculated on
the basis of a year of three hundred sixty-five (365) days and the actual number
of days for which due.

 

Section 4.5                                    Payments by or to Other Group
Members. When appropriate under the circumstances to reflect the underlying
liability for a Tax or entitlement to a Tax refund or Tax Benefit, a payment
which is required to be made by or to YUM or the SpinCo Parties may be made by
or to another member of the YUM Group or the SpinCo Group, as appropriate, but
nothing in this Section 4.5 shall relieve YUM or the SpinCo Parties of their
respective obligations under this Agreement.

 

Section 4.6                                    Procedural Matters. Any written
notice for indemnification delivered to the indemnifying Party in accordance
with Section 8.4 shall state the amount due and owing together with a schedule
calculating in reasonable detail such amount (and shall include any relevant Tax
records, statement, bill or invoice related to such Taxes, costs, expenses or
other amounts due and owing). All payments required to be made by one Party to
the other Party pursuant to this Article IV shall be made in U.S. Dollars by
electronic, same day wire transfer. Payments shall be deemed made when received.
If the indemnifying Party fails to make a payment to the indemnified Party
within the time period set forth in this Article IV, the indemnifying Party
shall pay to the indemnified Party, in addition to interest that accrues
pursuant to Section 4.4, any reasonable costs or expenses incurred by the
indemnified Party to secure such payment or to satisfy the indemnifying Party’s
obligation to make the indemnification payment.

 

Section 4.7                                    Tax Consequences of Payments.
Except as otherwise required by applicable Law, for all Tax purposes, the
Parties agree to treat: (a) any payment required by this Agreement (other than
payments with respect to interest accruing from the date an applicable payment
is required to be made pursuant to this Agreement) as either a contribution by
YUM to

 

16

--------------------------------------------------------------------------------


 

SpinCo or a distribution by SpinCo to YUM, as the case may be, occurring
immediately prior to the Effective Time, or as a payment of an assumed or
retained liability; and (b) any payment of interest as taxable or deductible, as
the case may be, to the Party entitled under this Agreement to receive such
payment or required under this Agreement to make such payment. In the event
that, pursuant to Section 4.5 or otherwise pursuant to this Agreement any such
payment is made by a member of the YUM Group or the SpinCo Group (other than YUM
or SpinCo) or is received by a member of the YUM Group or the SpinCo Group
(other than YUM or SpinCo), then for all Tax purposes the Parties shall treat
such payment as being made and received by YUM or SpinCo, as the case may be,
with corresponding distributions or contributions deemed to occur between YUM
and the applicable members of the YUM Group or SpinCo and the applicable members
of the SpinCo Group, as the case may be. If any payment under this Agreement
causes, directly or indirectly, an increase in the Taxes owed by the recipient
(or any of the members of its Group) under one or more applicable Tax Laws
through withholding or otherwise, the payor’s payment obligation under this
Agreement shall be grossed up to take into account any additional Taxes that may
be owed by the recipient (or any of the members of its Group) as a result of
such payment. For the avoidance of doubt, the preceding sentence shall not be
applied to result in any duplication of a payment where, in accordance with
another provision herein, a payment under this Agreement is calculated on an
After-Tax Basis. The Parties shall cooperate in good faith to calculate any such
gross up and After-Tax Basis amount, to minimize the amount of any Taxes imposed
with respect to the receipt of any payment under this Agreement and to maximize
the amount of any Tax Benefits to the recipient of any such indemnity payment
with respect to the underlying liability. In the event that a Tax Authority
asserts that the treatment by YUM, SpinCo or a member of their respective Groups
of a payment pursuant to this Agreement should be other than as required
pursuant to this Section 4.7, YUM or SpinCo, as appropriate, shall promptly
provide written notice to the other Party and use its commercially reasonable
efforts to contest such assertion.

 

Section 4.8                                    No Duplication. Notwithstanding
anything to the contrary herein, nothing in this Agreement shall require a Party
(or a member of such Party’s Group) to make any payment attributable to any
indemnification for Taxes or payment of Taxes hereunder, or for any Tax Benefit,
for which payment has previously been made by such Party (or a member of such
Party’s Group) hereunder.

 

ARTICLE V

 

TAX CONTESTS

 

Section 5.1                                    Notices. Each Party shall
promptly, and in all events within fifteen (15) days, provide written notice to
the other Party of any pending or threatened Tax Contest of which it becomes
aware relating to (i) Taxes for which it may be indemnified, or Tax Benefits for
which it may be reimbursed, by the other Party hereunder, (ii) the qualification
of the Distribution as a tax-free transaction under Sections 355 and 361 of the
Code to YUM, its shareholders (except with respect to cash received in lieu of
fractional shares) and SpinCo, (iii) application of China Capital Gains Tax to
the Distribution or the Internal Distributions, (iv) any change in the Tax
treatment of the Distribution or any of the Related Separation Transactions or
(v) in the case of notice to be provided by the SpinCo Parties, any Specified
Tax Return. Such notice shall contain factual information (to the extent known
by the notifying Party or its agents

 

17

--------------------------------------------------------------------------------


 

or representatives) describing any asserted Tax liability in reasonable detail
and shall be accompanied by copies of any notice and other documents received
from any Tax Authority in respect of any such matters. If (i) an indemnified
Party has knowledge of an asserted Tax liability with respect to a matter for
which it is to be indemnified hereunder, (ii) such Party fails to give the
indemnifying Party prompt notice of such asserted Tax liability and (iii) the
indemnifying Party has the right, pursuant to Section 5.2, to control (or to
elect to control) the Tax Contest relating to such Tax liability, then (A) if
the indemnifying Party is precluded from contesting the asserted Tax liability
as a result of the failure to give prompt notice, the indemnifying Party shall
have no obligation to indemnify the indemnified Party for any Taxes arising out
of such asserted Tax liability and (B) if the indemnifying Party is not
precluded from contesting the asserted Tax liability, but such failure to give
prompt notice results in a monetary detriment to the indemnifying Party, then
any amount which the indemnifying Party is otherwise required to pay the
indemnified Party pursuant to this Agreement shall be reduced by the amount of
such detriment.

 

Section 5.2                                    Control of Tax Contests.

 

(a)                                 General Rule. Except as otherwise provided
in this Section 5.2, the Preparer of any Tax Return shall be the Controlling
Party with respect to any Tax Contest involving a Tax reported on such Tax
Return.

 

(b)                                 Certain Tax Contests. The Non-Preparer shall
be the Controlling Party with respect to that portion of any Tax Contest
involving a Tax or Tax Benefit reported on a Joint Return where the Non-Preparer
is liable for such Tax or entitled to reimbursement for such Tax Benefit under
this Agreement and such Tax or Tax Benefit is separable from all other Taxes or
Tax Benefits reported on such Joint Return. Notwithstanding anything herein to
the contrary, YUM shall have the right, in its sole discretion, to elect to be
the Controlling Party with respect to any Tax Contest relating to (i) the
Distribution or any of the Related Separation Transactions and (ii) unless YUM
determines in its reasonable discretion that the Tax Contest does not have any
direct or indirect relevance to YUM, any Tax Return described in clauses (x) or
(z) of the definition of Specified Tax Returns.

 

(c)                                  Non-Controlling Party Participation Rights.
With respect to any Tax Contest involving (w) a Tax for which the
Non-Controlling Party may be liable or have an indemnification obligation under
this Agreement, (x) a Tax Benefit for which the Non-Controlling Party may be
entitled to reimbursement under this Agreement, (y) any Tax Return relating to
any payment made pursuant to the Master License Agreement or (z) where the
Non-Controlling Party is YUM, the Distribution, any of the Related Separation
Transactions, or a Tax Return described in clauses (x) or (z) of the definition
of Specified Tax Returns, (i) the Non-Controlling Party shall, at its own cost
and expense, be entitled to participate in such Tax Contest or to propose joint
counsel to represent both Parties with respect to the applicable Tax Contest,
which proposal the Controlling Party shall consider in good faith, (ii) the
Controlling Party shall keep the Non-Controlling Party reasonably informed and
consult in good faith with the Non-Controlling Party and its Tax advisors with
respect to any issue relating to such Tax Contest, (iii) the Controlling Party
shall provide the Non-Controlling Party with copies of all correspondence,
notices and other written materials received from any Tax Authority and shall
otherwise keep the Non-Controlling Party and its Tax advisors advised of
significant developments in the Tax

 

18

--------------------------------------------------------------------------------


 

Contest and of significant communications involving representatives of the Tax
Authority, and shall provide the Non-Controlling Party with such other
information relating to the Tax Contest as is reasonably requested by the
Non-Controlling Party, (iv) the Non-Controlling Party may request that the
Controlling Party take a position in respect of such Tax Contest, and the
Controlling Party shall do so provided that (A) there exists substantial
authority for such position (within the meaning of the accuracy-related penalty
provisions of Section 6662 of the Code), (B) the adoption of such position would
not reasonably be expected to increase any Taxes for which the Controlling Party
is liable or decrease any Tax Benefit for which it is entitled to reimbursement
during any foreseeable Tax Year (unless the Non-Controlling Party agrees to
indemnify and hold harmless the Controlling Party from such increase in Taxes or
reduction in Tax Benefits), and (C) the Non-Controlling Party agrees to
reimburse the Controlling Party for any reasonable third-party costs that are
attributable to the Non-Controlling Party’s request, to the extent those costs
exceed $50,000, (v) the Controlling Party shall provide the Non-Controlling
Party with a copy of any written submission to be sent to a Taxing Authority at
least twenty (20) days prior to the submission thereof (provided, that in the
event that such Taxing Authority requires a submission within twenty (20) days,
the copy to the Non-Controlling Party shall be provided by the Controlling Party
as soon as reasonably practicable after receiving communication of such
requirement from such Taxing Authority) and shall give good faith consideration
to any comments or suggested revisions that the Non-Controlling Party or its Tax
advisors may have with respect thereto, and (vi) there will be no settlement,
resolution or closing or other agreement with respect thereto without the prior
consent of the Non-Controlling Party, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

(d)                                 Assistance with respect to Tax Contests. At
the request of the Controlling Party, the Non-Controlling Party shall take (and
shall cause its Subsidiaries to take) any action (e.g., executing a limited
power of attorney) that is reasonably necessary in order for the Controlling
Party’s Group to handle, settle or conduct the Tax Contest. Each Party shall
assist the other Party in taking (or causing to be taken) any remedial actions
that are necessary or desirable to minimize the effects of any adjustment made
by a Tax Authority. The Controlling Party shall reimburse the Non-Controlling
Party for any reasonable out-of-pocket costs actually incurred in complying with
this Section 5.2(d). The Controlling Party shall have no obligation to indemnify
the Non-Controlling Party for any additional Taxes resulting from the Tax
Contest, if the Non-Controlling Party fails to provide assistance in accordance
with this Section 5.2(d), to the extent such additional Taxes are directly
attributable to the Non-Controlling Party’s failure to provide such assistance.

 

ARTICLE VI

 

ASSISTANCE AND COOPERATION

 

Section 6.1                                    Cooperation and Exchange of
Information. Each Party shall provide to the other, as soon as practicable, such
information and data as the other Party may reasonably request, such as
customary internal Tax and accounting work papers, information and procedures,
in connection with (A) enabling the other Party to complete and timely file all
Tax Returns that may be required to be filed with respect to the activities of
the Party (or any members of its Group), (B) determining a liability for Tax or
a right to a Tax Benefit (or the amount of any of the foregoing), (C) conducting
or participating in a Tax Contest or (D)

 

19

--------------------------------------------------------------------------------


 

satisfying any accounting or Tax requirements. The Parties will discuss in good
faith any change in Tax Law that might reasonably be expected to affect any
position taken on any Tax Return or in any Tax Contest that is subject to this
Agreement.  Each Party shall devote the personnel and resources necessary in
order to carry out this Section 6.1 and shall make its employees available on a
mutually convenient basis to provide explanations of any documents or
information provided hereunder. Each Party shall carry out its responsibilities
under this Section 6.1 charging to the other only the reasonable out-of-pocket
costs actually incurred. Any information obtained under this Section 6.1 shall
be kept in strict confidence, with at least the same degree of care and
confidentiality that applies to YUM’s confidential and proprietary information
pursuant to policies in effect as of the Effective Time, except as otherwise may
be necessary in connection with the filing of Tax Returns. Further, the
provisions of Section 6.9 of the Separation and Distribution Agreement shall
govern the confidentiality, disclosure and use of all confidential and
proprietary information relating to Taxes.

 

Section 6.2                                    Reliance on Exchanged
Information. If a member of the SpinCo Group supplies Tax records, documents or
other information to a member of the YUM Group, or a member of the YUM Group
supplies Tax records, documents or other information to a member of the SpinCo
Group, and an officer of the receiving Group member intends to sign a statement
or other document under penalties of perjury in reliance upon the accuracy of
such Tax records, documents or other information, then a duly authorized officer
of the Group member supplying such Tax records, documents or other information
shall certify, to such officer’s knowledge and belief, the accuracy and
completeness of the Tax records, documents or other information so supplied. For
the avoidance of doubt, the limitations of liability set forth in Section 6.5 of
the Separation and Distribution Agreement shall apply to any such certification.

 

Section 6.3                                    Private Letter Rulings and
Supplemental Tax Opinions. Each of the Parties agrees that at the reasonable
request of the other Party (the “Requesting Party”), such Party shall cooperate
and use reasonable efforts to (and shall cause its Subsidiaries to cooperate and
use reasonable efforts to) assist the Requesting Party in obtaining, as
expeditiously as reasonably practicable, a private letter ruling from the IRS
with respect to the Distribution or to a Related Separation Transaction or a
Supplemental Tax Opinion from a Tax Advisor. Within thirty (30) days after
receiving an invoice from the other Party therefor, the Requesting Party shall
reimburse such Party for all reasonable costs and expenses incurred by such
Party and the members of its Group in connection with assisting the Requesting
Party in obtaining any such private letter ruling or Supplemental Tax Opinion.
Notwithstanding the foregoing, no Party shall be required to file any IRS letter
ruling submission unless the other Party represents to the filing Party that
(i) it has reviewed the IRS letter ruling submission and (ii) all information
and representations, if any, relating to any member of the other Party’s Group
contained in the IRS letter ruling submissions are true, correct and complete in
all material respects.

 

Section 6.4                                    Withholding and Reporting. With
respect to stock of YUM or SpinCo delivered to any Person, YUM and the SpinCo
Parties shall cooperate (and shall cause the members of their respective Groups
to cooperate) so as to permit YUM to discharge any applicable Tax withholding
and Tax reporting obligations, including the appointment of SpinCo or one or
more of its Subsidiaries as the withholding and reporting agent if YUM or one or
more of its Subsidiaries is not otherwise required or permitted to withhold and
report under applicable Tax Law.

 

20

--------------------------------------------------------------------------------


 

Section 6.5                                    Retention of Tax Records. YUM and
each of the SpinCo Parties  each shall preserve (and shall cause the members of
their respective Groups to preserve) all Tax records, documents or other similar
information that are in their possession (or in the possession of the members of
their respective Groups), and that could affect the liability of any member of
the other Group for Taxes, for as long as the contents thereof may become
material in the administration of any matter under applicable Tax Law, but in
any event until the later of (i) the expiration of any applicable statutes of
limitation, as extended, and (ii) seven (7) years after the Distribution Date.

 

ARTICLE VII

 

RESTRICTION ON CERTAIN ACTIONS OF THE GROUPS

 

Section 7.1                                    General Restrictions. Following
the Effective Time, YUM and each of the SpinCo Parties each shall not (and shall
cause the members of their respective Groups not to) take any action that, or
fail to take any action the failure of which to take, would be inconsistent with
(i) the qualification of the Distribution as a tax-free transaction described in
Sections 355 and 361 of the Code to YUM, its shareholders (except with respect
to cash received in lieu of fractional shares), and SpinCo, (ii) the treatment
of the Distribution as not subject to China Capital Gains Tax or (iii) the
tax-free treatment of the Distribution, the Internal Distributions or the
Regarded Internal Distributions.

 

Section 7.2                                    Restricted Actions Relating to
Tax Materials. Without limiting the other provisions of this Article VII,
following the Effective Time, YUM and each of the SpinCo Parties each shall not
(and shall cause the members of their respective Groups not to) take any action
that, or fail to take any action the failure of which to take, would be
reasonably likely to be inconsistent with, or cause any Person to be in breach
of, any representation or covenant, or any material statement, made by YUM or
either of the SpinCo Parties (or any member of their respective Groups), as
applicable, in the Tax Materials.

 

Section 7.3                                    Certain SpinCo Actions Following
the Distribution.

 

(a)                                 General Rule. Except as provided in
Section 7.3(b), and without limiting the other provisions of this Article VII,
during the two-year period beginning on the Distribution Date, SpinCo shall not
take or enter into a binding agreement to take (and the SpinCo Parties shall
cause the members of the SpinCo Group not to take or enter into a binding
agreement to take) any of the following actions:

 

(i)                                     the facilitation or allowance of the
SpinCo Group to cease being engaged in the SpinCo Business as an active trade or
business (within the meaning of Section 355(b) of the Code);

 

(ii)                                  the liquidation or partial liquidation of
SpinCo;

 

(iii)                               the sale of fifty percent (50%) or more of
the assets that constitute the SpinCo Business to any Person, other than an
entity that is and will be wholly-owned, directly or indirectly, by SpinCo;

 

21

--------------------------------------------------------------------------------


 

(iv)                              the transfer of any assets in a transaction
described in subparagraphs (A), (C), (D), (F), or (G) of Section 368(a)(1) of
the Code to another entity, other than an entity that is and will be
wholly-owned, directly or indirectly, by SpinCo;

 

(v)                                 the transfer of fifty percent (50%) or more
of the assets that constitute the SpinCo Business in a transaction described in
Section 351 or Section 721 of the Code, other than a transfer to an entity that
is and will be wholly-owned, directly or indirectly, by SpinCo;

 

(vi)                              the issuance of its stock (or any instrument
that is convertible or exchangeable into any such stock), other than an issuance
to which Treasury Regulations §§ 1.355-7(d)(8) or (9) applies;

 

(vii)                           the facilitation or permitting of, or other
participation in, any acquisition (or deemed acquisition) of its stock that,
together with any related transaction, would result in one or more Persons
acquiring (or being deemed to acquire after applying the rules of Sections
355(e)(4)(C) and 355(e)(3)(B) of the Code) forty percent (40%) or more (by vote
or value) of the outstanding stock of SpinCo; or

 

(viii)                        the redemption or other repurchase of its stock
other than pursuant to open market stock repurchase programs meeting the
requirements of Section 4.05(1)(b) of Rev. Proc. 96-30, 1996-1 C.B. 696, as in
effect prior to its amendment by Rev. Proc. 2003-48, 2003-2 C.B. 86.

 

(b)                                 Opinion of Counsel with Respect to
Restricted Actions. SpinCo may take (or cause its Subsidiaries to take) (i) one
or more of the actions listed in Sections 7.3(a)(i) through 7.3(a)(vi) if, and
only if, SpinCo provides to YUM in advance a Supplemental Tax Opinion that is in
form and substance satisfactory to YUM, in its sole discretion or (ii) an action
listed in Sections 7.3(a)(vii) and 7.3(a)(viii) if, and only if, SpinCo provides
to YUM in advance both (A) a Supplemental Tax Opinion and (B) a China Tax
Opinion, each in form and substance satisfactory to YUM, in its sole discretion.
Any such Supplemental Tax Opinion or China Tax Opinion must be delivered to YUM
for its review and comment at least twenty (20) days prior to SpinCo (or any of
its Subsidiaries) taking or entering into a binding agreement to take the
applicable action, and SpinCo shall not (and the SpinCo Parties shall cause each
member of the SpinCo Group not to) take or enter into a binding agreement to
take the applicable action without YUM’s prior written confirmation that the
Supplemental Tax Opinion (and China Tax Opinion, if applicable) is in form and
substance satisfactory to YUM, in its sole discretion.

 

Section 7.4                                    Year of Distribution
Restrictions. During the period that begins on the Distribution Date and ends on
the latest of (A) the end of the Tax Year of YUM in which the Distribution
occurs, (B) the end of the Tax Year of the applicable SpinCo Group member in
which the Distribution occurs or (C) December 31 of the calendar year in which
the Distribution occurs, (i) the SpinCo Parties shall not take (and shall cause
each member of the SpinCo Group not to take) any action outside the ordinary
course of business (including, for the avoidance of doubt, sales of significant
assets or non-payment of accrued intercompany liabilities) and (ii) the

 

22

--------------------------------------------------------------------------------


 

SpinCo Parties shall cause Yum! Franchise China Trust and Yum! Franchise China
Trust II not to make any distributions.

 

Section 7.5                                    Little Sheep. During the one-year
period beginning on the Distribution Date, the SpinCo Parties shall not take
(and shall cause each member of the SpinCo Group not to take) any action
(including the making of any election) that could reasonably be expected to
result in Little Sheep Group Limited being classified for U.S. federal income
tax purposes other than as a partnership.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1                                    Entire Agreement. This Agreement,
together with the Separation and Distribution Agreement and the Ancillary
Agreements, contain the entire agreement between the Parties with respect to the
subject matter hereof, and supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.

 

Section 8.2                                    Governing Law. This Agreement
(and any claims or disputes arising out of or related hereto or to the
transactions contemplated hereby or to the inducement of any Party to enter
herein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the Laws of the State of Delaware
irrespective of the choice of laws principles of the State of Delaware including
all matters of validity, construction, effect, enforceability, performance and
remedies.

 

Section 8.3                                    Termination. Notwithstanding any
provision to the contrary, this Agreement may be terminated at any time prior to
the Effective Time by YUM, in its sole and absolute discretion, without the
approval or consent of any other Person, including the SpinCo Parties. After the
Effective Time, this Agreement may not be terminated except by an agreement in
writing signed by a duly authorized officer of each of the Parties. In the event
of any termination of this Agreement prior to the Effective Time, this Agreement
shall become void and neither Party (nor any of its Affiliates, directors,
officers, or employees) shall have any Liability or obligation to the other
Party (or any of its Affiliates) by reason of this Agreement.

 

Section 8.4                                    Notices. Unless expressly
provided herein, all notices, requests, claims, demands or other communications
under this Agreement shall be delivered in accordance with the requirements for
the provision of notice set forth in Section 10.5 of the Separation and
Distribution Agreement.

 

Section 8.5                                    Counterparts. This Agreement may
be executed in one (1) or more counterparts, all of which shall be considered
one (1) and the same agreement, and shall become effective when one (1) or more
counterparts have been signed by each of the Parties and delivered to the other
Party. The provisions of Section 10.1(d) of the Separation and Distribution
Agreement shall, for the avoidance of doubt, apply to the execution of this
Agreement.

 

23

--------------------------------------------------------------------------------


 

Section 8.6                                    Binding Effect; Assignability. 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns; provided, that neither Party
may assign any of its rights or assign or delegate any of its obligations under
this Agreement without the express prior written consent of the other Party.

 

Section 8.7                                    No Third Party Beneficiaries. 
The provisions of this Agreement are solely for the benefit of the Parties and
do not and are not intended to confer upon any Person except the Parties any
rights or remedies hereunder, and there are no Third Party beneficiaries of this
Agreement and this Agreement shall not provide any Third Party with any remedy,
claim, Liability, reimbursement or other right in excess of those existing
without reference to this Agreement.

 

Section 8.8                                    Severability.  If any provision
of this Agreement or the application thereof to any Person or circumstance is
determined by an arbitrator or by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid, void or unenforceable,
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby. Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect, as closely as possible, the original intent of the Parties.

 

Section 8.9                                    Waivers of Default;  Remedies
Cumulative. Waiver by a Party of any default by the other Party of any provision
of this Agreement shall not be deemed a waiver by the waiving Party of any
subsequent or other default, nor shall it prejudice the rights of the other
Party.  No failure or delay by a Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

Section 8.10                             Amendments. No provisions of this
Agreement may be deemed waived, amended, supplemented or modified by a Party,
unless such waiver, amendment, supplement or modification is in writing and
signed by the authorized representative of the Party against whom it is sought
to enforce such waiver, amendment, supplement or modification.

 

Section 8.11                             Authority. YUM represents on behalf of
itself, SpinCo represents on behalf of itself, and YCCL represents on behalf of
itself, as follows:

 

(a)                                 it has the requisite corporate or other
power and authority and has taken all corporate or other action necessary in
order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby; and

 

(b)                                 this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
against it in accordance with the terms hereof.

 

Section 8.12                             Specific Performance.  Subject to the
provisions of Article VII of the Separation and Distribution Agreement, in the
event of any actual or threatened default in, or

 

24

--------------------------------------------------------------------------------


 

breach of, any of the terms, conditions and provisions of this Agreement, the
Party or Parties who are, or are to be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief in respect of
its or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties.

 

Section 8.13                             Mutual Drafting.  This Agreement shall
be deemed to be the joint work product of the Parties, and any rule of
construction that a document shall be interpreted or construed against a drafter
of such document shall not be applicable.

 

Section 8.14                             Performance.  All obligations of the
SpinCo Parties under this Agreement are joint and several obligations of SpinCo
and YCCL. YUM shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth in this Agreement to be
performed by any member of the YUM Group. The SpinCo Parties shall cause to be
performed, and hereby guarantee the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by any member of the
SpinCo Group.

 

Section 8.15                             Limitations of Liability. 
Notwithstanding anything in this Agreement or the Separation and Distribution
Agreement to the contrary, neither the SpinCo Parties or any other member of the
SpinCo Group, on the one hand, nor YUM or any other member of the YUM Group, on
the other hand, shall be liable under this Agreement to the other for any
indirect, punitive, exemplary, remote, speculative or similar damages in excess
of compensatory damages of the other (other than any such damages awarded to a
Third Party with respect to a Third-Party Claim).

 

Section 8.16                             Predecessors or Successors.  Any
reference to YUM, the SpinCo Parties, a Person or a Subsidiary in this Agreement
shall include any predecessors or successors (e.g., by merger or other
reorganization, liquidation or conversion) of YUM, the SpinCo Parties, such
Person or such Subsidiary, respectively.

 

Section 8.17                             Expenses.  Except as otherwise
expressly provided for herein, or as otherwise agreed to in writing by the
Parties, each Party and its Subsidiaries shall bear its own expenses incurred in
connection with the preparation of Tax Returns and other matters related to
Taxes under the provisions of this Agreement for which they are liable.

 

Section 8.18                             Change in Law.  Any reference to a
provision of the Code or any other Tax Law shall include a reference to any
applicable successor provision or Law.

 

Section 8.19                             Disputes.  The procedures for
discussion, negotiation, mediation and arbitration set forth in Article VII of
the Separation and Distribution Agreement shall apply to all disputes,
controversies or claims (whether sounding in contract, tort or otherwise) that
may arise out of or relate to, or arise under or in connection with, this
Agreement.

 

25

--------------------------------------------------------------------------------


 

Section 8.20                             Employment Tax Overlap.  In the event
of any conflict between this Agreement and the Employee Matters Agreement with
respect to taxes associated with employees of either Group, the Employee Matters
Agreement shall govern.

 

Section 8.21                             Incorporation.  Sections 10.8 (No
Set-Off), 10.10 (Headings) and 10.15 (Interpretation) of the Separation and
Distribution Agreement are hereby incorporated in this Agreement as if fully set
forth herein.

 

[Signatures set forth on following page]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

YUM! BRANDS, INC.

 

 

 

By:

 

 

 

 

 

/s/ Greg Creed

 

Name:

Greg Creed

 

Title:

Chief Executive Officer

 

 

 

 

 

YUM CHINA HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

/s/ Micky Pant

 

Name:

Micky Pant

 

Title:

Chief Executive Officer

 

 

 

 

YUM RESTAURANTS CONSULTING
(SHANGHAI) COMPANY LIMITED

 

 

 

By:

 

 

 

 

 

/s/ Mark Chu

 

Name:

Mark Chu

 

Title:

Legal Representative

 

27

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Entity Name

 

Country in which 
Organized

Atto Primo (Shanghai) Co., Ltd.

 

China

Bai Sheng Restaurants China Holdings Limited

 

Hong Kong

Bai Sheng Restaurants (Hong Kong) Limited

 

Hong Kong

Baotou Little Sheep Jingchen Catering Co., Ltd.

 

China

Baotou Little Sheep Mutton Co., Ltd.

 

China

Baotou Little Sheep Shenhua Catering Company Limited

 

China

Baotou Yangwang Farming Company Limited

 

China

Beijing KFC Co., Ltd.

 

China

Beijing Pizza Hut Co., Ltd.

 

China

Beijing Yizhuang Little Sheep Catering Co., Ltd.

 

China

Beijing Zhichun Road Little Sheep Catering Co., Ltd.

 

China

Changsha Fuwang Catering Management Co., Ltd.

 

China

Changsha KFC Co., Ltd.

 

China

ChangSha Little Sheep Catering Administration Co., Ltd.

 

China

Changsha Yongao Catering Company Ltd.

 

China

China XiaoFeiYang Catering Chain Co., Ltd.

 

British Virgin Islands

Chongqing KFC Co., Ltd.

 

China

Dalian KFC Co., Ltd.

 

China

Dezhou Little Sheep Catering Co., Ltd.

 

China

Dongguan Humen Little Sheep Catering Company Limited

 

China

Dongguan KFC Co., Ltd.

 

China

East Dawning (Shanghai) Co., Ltd.

 

China

Foshan Little Sheep Catering Co., Ltd.

 

China

Foshan Mengjie Catering Company Limited

 

China

Fuzhou Cangshan Little Sheep Catering Co., Ltd.

 

China

Fuzhou Fuxing Little Sheep Catering Company Limited

 

China

Fuzhou Gulou Hualin Little Sheep Catering Co., Ltd.

 

China

Fuzhou Gulou Little Sheep Catering Company Limited

 

China

Fuzhou Taijiang Little Sheep Catering Co., Ltd.

 

China

Gansu Hongfu Little Sheep Catering Management Company Limited

 

China

Gansu Hongxi Little Sheep Catering Co., Ltd.

 

China

Gansu Hongxiang Little Sheep Catering Co., Ltd.

 

China

GanSu Little Sheep Catering Co., Ltd.

 

China

Guangzhou Little Sheep Corporation Consulting Management Co., Ltd.

 

China

Guangzhou Little Sheep Trading Company Limited

 

China

Guangzhou Xingwang Catering Co., Ltd. (f.k.a Guangzhou Hajie Catering Co., Ltd.)

 

China

Guangzhou Yingfeng Yijing Catering Co., Ltd.

 

China

Guangzhou Yuansheng Catering Co., Ltd.

 

China

 

--------------------------------------------------------------------------------


 

Entity Name

 

Country in which 
Organized

Hangzhou KFC Co., Ltd.

 

China

Hangzhou YongAo Catering Co. Ltd.

 

China

Hohhot Little Sheep Catering Co., Ltd.

 

China

HuanSheng Advertising (Shanghai) Company Limited

 

China

Huansheng Consulting (Wuhan) Co., Ltd.

 

China

HuanSheng eCommerce (Shanghai) Co. Ltd.

 

China

Huan Sheng Information Technology (Shanghai) Limited

 

China

Huizhou Yanfu Catering Management Co., Ltd.

 

China

Hulun Buir Little Sheep Xiqi Mutton Co., Ltd.

 

China

Inner Mongolia Little Sheep Catering Chain Company Limited

 

China

Inner Mongolia Little Sheep Food Company Limited (f.k.a Bayannur Little Sheep
Meat Company Limited)

 

China

Inner Mongolia Little Sheep Meat Company Limited

 

China

Inner Mongolia Little Sheep Seasoning Company Limited

 

China

Jiangmen Pengjiang Little Sheep Catering Co., Ltd.

 

China

Jiaozuo Little Sheep Catering Co., Ltd.

 

China

Jinan Zhaofei Little Sheep Catering Co., Ltd.

 

China

Jinjiang Little Sheep Catering Co., Ltd.

 

China

Kentucky Fried Chicken Global B.V.

 

Netherlands

Kunming KFC Co., Ltd.

 

China

Lanzhou KFC Co., Ltd.

 

China

Little Sheep Catering Company Limited, Yongding Road, Beijing City

 

China

Little Sheep Group Limited

 

Cayman Islands

Little Sheep Hong Kong Company Limited

 

Hong Kong

Little Sheep Hong Kong Holdings Company Limited

 

Hong Kong

Little Sheep Macau - Restaurant Chain of Stores Limited

 

Macau

Little Sheep MongKok Company Limited

 

Hong Kong

Little Sheep Tsim Sha Tsui Company Limited

 

Hong Kong

Little Sheep Tsuen Wan Company Limited

 

Hong Kong

Little Sheep Yuen Long Co., Ltd.

 

Hong Kong

Nanchang KFC Co., Ltd.

 

China

Nanchang Taoyuan Little Sheep Catering Management Co, Ltd.

 

China

Nanjing KFC Co., Ltd.

 

China

Nanjing Lucheng Little Sheep Catering Business Management Company Limited

 

China

Nanjing Mengle Little Sheep Catering Company Limited

 

China

Nanjing MengYuan Little Sheep Catering Co., Ltd.

 

China

NanJing XingMeng Little Sheep Catering Co., Ltd.

 

China

Nanning KFC Co., Ltd.

 

China

Nanning Little Sheep Catering Chain Company Limited

 

China

Nanning Ruyun Catering Co., Ltd.

 

China

 

--------------------------------------------------------------------------------


 

Entity Name

 

Country in which 
Organized

NingBo JiangDong ShuGuang Little Sheep Catering Co., Ltd.

 

China

Ningbo Little Sheep Catering Company Limited

 

China

Qingdao KFC Co., Ltd.

 

China

Shandong Little Sheep Hotel Management Company Limited

 

China

Shanghai Changning Little Sheep Catering Company Limited

 

China

Shanghai ChengShan Little Sheep Catering Co, Ltd.

 

China

Shanghai Fengnan Little Sheep Catering Co., Ltd.

 

China

Shanghai Gumei Little Sheep Catering Co., Ltd.

 

China

Shanghai Huijin Little Sheep Catering Co., Ltd.

 

China

Shanghai Jingan Little Sheep Catering Management Company Limited

 

China

Shanghai KFC Co., Ltd.

 

China

Shanghai Little Sheep Catering Company Limited

 

China

Shanghai Lujiabang Little Sheep Catering Company Limited

 

China

Shanghai Luyuan Little Sheep Catering Company Limited (fka Shanghai Chuangbao
Shuangcheng Little Sheep Catering Company Limited)

 

China

Shanghai Pengpu Little Sheep Catering Company Limited

 

China

Shanghai Pizza Hut Co., Ltd.

 

China

Shanghai Putuo Little Sheep Catering Company Limited

 

China

Shanghai Qibao Little Sheep Catering Company Limited

 

China

Shanghai Qingpu Little Sheep Catering Management Company Limited

 

China

ShangHai WangYuan Little Sheep Catering Co., Ltd.

 

China

Shanghai Yangpu Little Sheep Catering Company Limited

 

China

Shanghai Zhenhua Little Sheep Catering Co., Ltd.

 

China

Shantou KFC Co., Ltd.

 

China

ShenYang MengXing Little Sheep Catering Co., Ltd.

 

China

Shenyang Minsheng Little Sheep Catering Company Limited

 

China

Shenyang Wangda Little Sheep Catering Co., Ltd.

 

China

Shenyang Xiangjiang Little Sheep Catering Company Limited

 

China

ShenYang YongAo Little Sheep Catering Co., Ltd.

 

China

Shenzhen Little Sheep Catering Chain Company Limited

 

China

Shenzhen Little Sheep Enterprise Company Limited

 

China

Shenzhen Tianjiao Catering Co., Ltd.

 

China

Shenzhen Xintu Catering Co., Ltd.

 

China

Shenzheng Huacai Catering Co., Ltd.

 

China

ShiShi Little Sheep Catering Co, Ltd.

 

China

Sunrise Investments Co., Ltd.

 

British Virgin Islands

Suzhou KFC Co., Ltd.

 

China

Taiyuan KFC Co., Ltd.

 

China

Tangshan Little Sheep Catering Co., Ltd.

 

China

Tianjin KFC Co., Ltd.

 

China

Wandle Investments Limited

 

Hong Kong

 

--------------------------------------------------------------------------------


 

Entity Name

 

Country in which 
Organized

Wuhan Mengwang Catering Co., Ltd.

 

China

WuHan MengXiang Little Sheep Catering Co. Ltd.

 

China

WuHan YongAo Little Sheep Catering Co., Ltd.

 

China

Wuxi KFC Co., Ltd.

 

China

Xiamen KFC Co., Ltd.

 

China

Xiamen Lianqian Little Sheep Catering Co., Ltd.

 

China

Xiamen Shixin Little Sheep Catering Co., Ltd.

 

China

Xian Hepingmen Little Sheep Catering Co., Ltd.

 

China

Xian Hezong Little Sheep Catering Co., Ltd.

 

China

Xilinhot Xihua Farming Development Company Limited

 

China

XiNing Little Sheep Catering Co., Ltd.

 

China

Xinjiang KFC Co., Ltd.

 

China

Xinxiang Hongqi Heping Little Sheep Catering Co., Ltd.

 

China

YIF US LLC

 

U.S. (DE)

Yinchuan Little Sheep Catering Company Limited

 

China

YRI Hong Kong I Limited

 

Hong Kong

YRI Hong Kong II Limited

 

Hong Kong

YRI Hong Kong IV Limited

 

Hong Kong

Yum! (Shanghai) Food Co., Ltd.

 

China

Yum! Asia Holdings Pte. Ltd.

 

Singapore

Yum China E-Commerce Limited

 

Hong Kong

Yum! China Finance S.à r.l.

 

Luxembourg

Yum! Franchise China IV S.à r.l.

 

Luxembourg

Yum! Franchise China Trust

 

China

Yum! Franchise China Trust I S.à r.l.

 

Luxembourg

Yum! Franchise China Trust II

 

China

Yum! Franchise China Trust III

 

China

Yum! Franchise China Trust III S.à r.l.

 

Luxembourg

Yum! Franchise China Trust IV

 

China

Yum! Global Investments I B.V.

 

Netherlands

Yum! Global Investments II B.V.

 

Netherlands

Yum! Global Investments III LLC

 

U.S. (DE)

Yum! Restaurants (Chengdu) Co., Ltd.

 

China

Yum Restaurants (China) Investment Company Limited

 

China

Yum! Restaurants (Fuzhou) Co., Ltd.

 

China

Yum! Restaurants (Guangdong) Co., Ltd.

 

China

Yum! Restaurants (Shenyang) Co., Ltd.

 

China

Yum! Restaurants (Shenzhen) Co. Ltd.

 

China

Yum! Restaurants (Wuhan) Co., Ltd.

 

China

Yum! Restaurants (Xian) Co., Ltd.

 

China

Yum Restaurants Consulting (Shanghai) Company Limited

 

China

 

--------------------------------------------------------------------------------


 

Entity Name

 

Country in which 
Organized

Yum! Restaurants International S.a.r.l.

 

Luxembourg

Zhengzhou Hezong Little Sheep Catering Co., Ltd.

 

China

Zhengzhou Hongzhuan Little Sheep Catering Co., Ltd.

 

China

Zhengzhou KFC Co., Ltd.

 

China

Zhongshan Little Sheep Catering Co., Ltd.

 

China

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Internal Distributions

 

1.              Pizza Hut Inc. (“PHI”), a California corporation, merges with
and into Pizza Hut, LLC (“PHLLC”), a Delaware limited liability company (“LLC”)
that is treated as a disregarded entity for U.S. federal income tax purposes,
with PHLLC surviving the merger.

 

2.              Pizza Hut International, LLC (“PHILLC”), a Delaware LLC that is
treated as a disregarded entity for U.S. federal income tax purposes,
distributes certain preferred stock (the “KFCH Preferred Stock”) of KFC Holding
Co. (“KFCH”), a Delaware corporation, to PHLLC.

 

3.              PHLLC distributes the KFCH Preferred Stock to Pizza Hut
Holdings, LLC (“PHHLLC”), a Delaware LLC that is treated as a disregarded entity
for U.S. federal income tax purposes.

 

4.              PHHLLC distributes the KFCH Preferred Stock to Yum! Brands, Inc.
(“YUM”), a North Carolina corporation.

 

5.              YUM contributes the KFCH Preferred Stock to the capital of KFCH.

 

6.              Kentucky Fried Chicken International Holdings, Inc. (“KFCIH”), a
Delaware LLC that is treated as a disregarded entity for U.S. federal income tax
purposes, distributes its voting preferred stock in KFC Corporation (“KFCC”), a
Delaware corporation, to KFCC.

 

7.              The US branch of Yum! International Finance Company S.à r.l.
(“YIFCO”), a Luxembourg S.à r.l. that is treated as a corporation for U.S.
federal income tax purposes, allocates its ownership in (i) Yum! Franchise China
Trust IV (“CBT IV”), a Chinese Business Trust organized under the laws of China
that is treated as a corporation for U.S. federal income tax purposes, and
(ii) YIF US LLC (“YIF US”), a Delaware LLC that is treated as a disregarded
entity for U.S. federal income tax purposes, to YIFCO.

 

8.              YIFCO transfers its interest in CBT IV, YIF US, and YRI Hong
Kong IV Ltd. (“YRI HK IV”), a Hong Kong limited company that is treated as a
disregarded entity for U.S. federal income tax purposes, to Yum! China Finance
S.à r.l. (“Yum! China Finance”), an “off the shelf” Luxembourg S.à r.l. that is
treated as a disregarded entity for U.S. federal income tax purposes, in
exchange for two shares and share premium.

 

9.              Yum! China Finance allocates its interest in CBT IV and YIF US
to its U.S. branch, Yum! China Finance S.à r.l., LLC.

 

10.       YIFCO distributes all of the outstanding stock of Yum! China Finance
and cash to Yum! Restaurants International Management LLC (“YRIM”), as trustee
of Yum! Franchise China Trust (“CBT I”), a Chinese Business Trust organized
under the laws of China that is treated as a corporation for U.S. federal income
tax purposes, through a distribution of interim dividend and profit brought
forward.

 

11.       YRIM, as trustee of CBT I and Yum! Franchise China Trust III (“CBT
III”), a Chinese Business Trust organized under the laws of China that is
treated as a corporation for U.S.

 

--------------------------------------------------------------------------------


 

federal income tax purposes, transfers its legal title in the underlying trust
property of CBT I and CBT III to YRI Hong Kong I Ltd. (“YRI HK I”), a Hong Kong
limited company that is treated as a disregarded entity for U.S. federal income
tax purposes.

 

12.       YRIM contributes all of the stock of YRI HK I to Yum China
Holdings, Inc., (“SpinCo”), a Delaware corporation, solely in exchange for
SpinCo common shares.

 

13.       YRIM contributes all of the stock of Yum! Restaurants International
S.à r.l. (“YRI Sarl”), a Luxembourg S.à r.l. that is treated as a disregarded
entity for U.S. federal income tax purposes, and Kentucky Fried Chicken Global
B.V. (“KFC Global BV”), a Besloten Vennootschap organized under the laws of the
Netherlands that is treated as a disregarded entity for U.S. federal income tax
purposes, to SpinCo solely in exchange for SpinCo common shares.

 

14.       YRIM contributes all of the stock of Wandle Investments Limited
(“Wandle”), a limited company organized under the laws of Hong Kong that is
treated as a disregarded entity for U.S. federal income tax purposes, to SpinCo
solely in exchange for SpinCo common shares.

 

15.       YRIM transfers all issued and outstanding stock of SpinCo to Yum!
International Participations (“YIP”), a Delaware LLC that is treated as a
disregarded entity for U.S. federal income tax purposes, as a repurchase of one
YRIM limited liability company membership interest unit, followed by the
cancellation of such repurchased membership interest unit.

 

16.       YIP transfers all issued and outstanding stock of SpinCo to Yum!
Luxembourg Investments (“YLI”), a Delaware LLC that is treated as a corporation
for U.S. federal income tax purposes, as a repurchase of one YIP limited
liability company membership interest unit, followed by the cancellation of such
repurchased membership interest unit.

 

17.       YLI transfers all issued and outstanding stock of SpinCo to Yum!
Restaurants International Holdings, Ltd. (“YRIHL”), a Delaware limited liability
company that is treated as a disregarded entity for U.S. federal income tax
purposes, as a repurchase of one YLI limited liability company membership
interest unit, followed by the cancellation of such repurchased membership
interest unit.

 

18.       YRIHL transfers all issued and outstanding stock of SpinCo to KFCIH as
a repurchase of one YRIHL limited liability company membership interest unit,
followed by the cancellation of such repurchased membership interest unit.

 

19.       KFCIH transfers all issued and outstanding stock of SpinCo to KFCC as
a repurchase of one KFCIH limited liability company membership interest unit,
followed by the cancellation of such repurchased membership interest unit.

 

20.       KFCC transfers all issued and outstanding stock of SpinCo to KFCH as a
repurchase of one share of KFCC common stock, followed by the retiring of such
repurchased share.

 

21.       KFCH transfers all issued and outstanding stock of SpinCo to YUM as a
repurchase of one share of KFCH common stock, followed by the retiring of such
repurchased share.

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Regarded Internal Distributions

 

1.              YRI Hong Kong II Ltd. (“YRI HK II”), a Hong Kong limited company
that is treated as a disregarded entity for U.S. federal income tax purposes, as
trustee of Yum! Franchise China Trust II (“CBT II”), a Chinese Business Trust
organized under the laws of China that is treated as a corporation for U.S.
federal income tax purposes, distributes all of the issued and outstanding
shares of Yum! Asia Holdings S.à r.l. (“Yum! Asia Holdings”), an “off the shelf”
Luxembourg S.à r.l. that is treated as a corporation for U.S. federal income tax
purposes, pro rata to Yum! Global Investments I B.V. (“YGI I BV”) and Yum!
Global Investments II B.V. (“YGI II BV”), each of which is a Besloten
Vennootschap organized under the laws of the Netherlands that is treated as a
disregarded entity for U.S. federal income tax purposes.

 

2.              YRIM, as trustee of CBT I, distributes all of its stock in Yum!
Asia Holdings pro rata to YRI Sarl and Yum! Franchise China Trust I S.à r.l.
(“YF China I Sarl”), a Luxembourg S.à r.l. that is treated as a disregarded
entity for U.S. federal income tax purposes.

 

3.              YRIM transfers all issued and outstanding stock of SpinCo to YIP
as a repurchase of one YRIM limited liability company membership interest unit,
followed by the cancellation of such repurchased membership interest unit.

 

4.              YLI transfers all issued and outstanding stock of SpinCo to
YRIHL as a repurchase of one YLI limited liability company membership interest
unit, followed by the cancellation of such repurchased membership interest unit.

 

5.              KFCC transfers all issued and outstanding stock of SpinCo to
KFCH as a repurchase of one share of KFCC common stock, followed by the retiring
of such repurchased share.

 

6.              KFCH transfers all issued and outstanding stock of SpinCo to YUM
as a repurchase of one share of KFCH common stock, followed by the retiring of
such repurchased share.

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Intermediate Entities

 

Entity Name

 

Country in which 
Organized

Kentucky Fried Chicken Global B.V.

 

Netherlands

YIF US LLC

 

U.S. (DE)

YRI Hong Kong I Limited

 

Hong Kong

YRI Hong Kong II Limited

 

Hong Kong

YRI Hong Kong IV Limited

 

Hong Kong

Yum! Asia Holdings Pte. Ltd.

 

Singapore

Yum! China Finance S.à r.l.

 

Luxembourg

Yum! Franchise China IV S.à r.l.

 

Luxembourg

Yum! Franchise China Trust I S.à r.l.

 

Luxembourg

Yum! Franchise China Trust III S.à r.l.

 

Luxembourg

Yum! Global Investments I B.V.

 

Netherlands

Yum! Global Investments II B.V.

 

Netherlands

Yum! Global Investments III LLC

 

U.S. (DE)

Yum! Restaurants International S.a.r.l.

 

Luxembourg

 

--------------------------------------------------------------------------------